—Appeal from an order of Supreme Court, Chautauqua County (Gerace, J.), entered October 25, 2001, which denied plaintiffs motion for an order of resolution and for sanctions.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: “Trial courts have broad discretion in supervising disclosure and, absent a clear abuse of that discretion, a trial court’s exercise of such authority should not be disturbed” (Gadley v U.S. Sugar Co., 259 AD2d 1041, 1042). Supreme Court did not abuse its discretion in denying plaintiffs motion for an order resolving in plaintiffs favor an issue raised during the deposition of defendant’s employee (see CPLR 3126 [1]) and awarding sanctions against defendant and its attorney. Present—Green, J.P., Hurlbutt, Scudder, Kehoe and Gorski, JJ.